1

2

3                                      UNITED STATES DISTRICT COURT

4                                             DISTRICT OF NEVADA

5                                                          ***

6
      SHELDON GOLDBERG, et al.,
7
                             Plaintiffs,
8                                                             2:17-cv-02106-JCM-VCF
      vs.                                                     ORDER
9     GIACOMO (“JACK”) BARRECA, et al.,
10                           Defendants.

11

12           Before    the   court     is   the   Motion     to   Withdraw      as   Attorney     of   Record     for
13   Defendants/Counterclaimant. (ECF No. 40).
14           J. Michael Oakes, Esq. and the law firm of Foley & Oakes, PC request to withdraw as counsel of
15   record for defendants Giacomo (“Jack”) Barreca, International Beverage, LTD., International Beverage
16   Alliance, LLC, a Nevada Limited Liability Company, and International Beverage Alliance, LLC, a
17   Colorado Limited Liability Company.
18           Discussion:
19           Local Rule IA 11-6 provides that “[e]xcept for good cause shown, no withdrawal or substitution
20   will be approved if it will result in delay of discovery, the trial, or any hearing in this case.” Trial date has
21   not been set. There are no pending hearings or motions, and discovery is done. (ECF No. 40). Counsel
22   states in his declaration that his client has been unable to pay fees and costs that have been outstanding
23   from the very onset of the case. (ECF NO. 40 at page 3).
24           Based on counsel’s representation, the Court permits counsel to withdraw. Id. LR IA 11-6(b).
25
1           28 U.S.C. § 1654 provides that “[i]n all courts of the United States the parties may plead and

2    conduct their own cases personally.” See C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697 (9th

3    Cir. 1987). Although individuals may represent themselves pursuant to this statute, a corporation is not

4    permitted to appear in Federal Court unless it is represented by counsel.          U.S. v. High Country

5    Broadcasting Co., Inc., 3 F.3d 1244, 1245 (9th Cir. 1993). An individual also does not have the right to

6    appear on behalf of anyone other than himself. Pope, 818 F.2d at 697. The Ninth Circuit has permitted

7    motions to strike and motions to dismiss pleadings filed by pro se parties on behalf of entities including

8    trusts. Id. at 698; United States v. Nagy, C11-5066BHS, 2011 WL 3502488 (W.D. Wash. Aug. 10, 2011).

9    Chalmers Automotive, LLC may not proceed pro se, as corporations must be represented by counsel.

10          The Court finds that permitting counsel to withdraw would not result in delay. LR IA 11-6. No

11   hearing has been scheduled and trial date has not been determined.

12          Accordingly, and for Good Cause Shown,

13          IT IS HEREBY ORDERED that the Motion to Withdraw as Attorney of Record for

14   Defendants/Counterclaimant (ECF No. 40) is GRANTED.

15          IT IS FURTHER ORDERED that International Beverage, LTD., International Beverage Alliance,

16   LLC, a Nevada Limited Liability Company, and International Beverage Alliance, LLC, a Colorado

17   Limited Liability Company, must retain counsel by February 11, 2019. Failure to comply with this order

18   may result in a recommendation to the District Judge for sanctions, including case-dispositive sanctions.

19          IT IS FURTHER ORDERED that J. Michael Oakes, Esq. must deliver a copy of this Order to

20   International Beverage, LTD., International Beverage Alliance, LLC, a Nevada Limited Liability

21   Company, and International Beverage Alliance, LLC, a Colorado Limited Liability Company. The

22   certificate of delivery must be filed with this Court on or before January 18, 2019.

23          IT IS FURTHER ORDERED that Mr. Oakes must file with the Court the identity of one or more

24   officers, directors, or managing agent of International Beverage, LTD., International Beverage Alliance,

25   LLC, a Nevada Limited Liability Company, and International Beverage Alliance, LLC, a Colorado
1    Limited Liability Company, known to him, and the last known address(es) and contact information of

2    International Beverage, LTD., International Beverage Alliance, LLC, a Nevada Limited Liability

3    Company, and International Beverage Alliance, LLC, a Colorado Limited Liability Company, on or before

4    January 18, 2019.

5           The Clerk of Court is directed to mail a copy of this order to Giacomo (“Jack”) Barreca at the

6    following address:

7
            Giacomo (“Jack”) Barreca
8           6295 McLeod Drive Unit #12
            Las Vegas, Nevada 89120
9

10          IT IS FURTHER ORDERED that a status hearing is scheduled for 10:00 AM, February 19, 2019,
11   in Courtroom 3D.
12          IT IS FURTHER ORDERED that an officer, director, or managing agent of International
13   Beverage, LTD., International Beverage Alliance, LLC, a Nevada Limited Liability Company, and
14   International Beverage Alliance, LLC, a Colorado Limited Liability Company, and Giacomo (“Jack”)
15   Barreca, must attend the status hearing on 10:00 AM, February 19, 2019, in Courtroom 3D.
16

17          DATED this 9th day of January, 2019.
18                                                            _________________________
                                                              CAM FERENBACH
19                                                            UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25
